Citation Nr: 1636932	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-28 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Consolidated Payment Center in 
Fort Harrison, Montana.


THE ISSUE

Entitlement to payment of or reimbursement for medical expenses incurred at a private medical facility from October 25, 2013, to October 29, 2013.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2013 administrative decision by the Department of Veterans Affairs (VA) Consolidated Payment Center (CPC) in Fort Harrison, Montana.  

REMAND

The Veteran has filed for payment of or reimbursement for medical expenses incurred at Banner Gateway Medical Center from October 25, 2013, to October 29, 2013.  The CPC has denied the claim because their records show that the Veteran did not receive any VA treatment during the 24-months prior to the private medical care at issue.  Unfortunately, the Board must remand the appeal because the record before the Board is woefully incomplete.  The record does not contain the Veteran's claim for payment or reimbursement, treatment notes or billing information relevant to his hospitalization at Banner Gateway Medical Center, or any documentation of any prior interaction between VA and the Veteran, such as prior VA treatment notes and prior or present claims for service-connected compensation.  

Accordingly, this case is REMANDED to the CPC in Fort Harrison, Montana for the following actions:

1.  The CPC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including, but not limited to:

a. Treatment notes and/or billing statements related to the Veteran's October 2013 treatment at Banner Gateway Medical Center;

   b. VA Treatment notes, if they exist; and

c. Documentation associated with any prior interaction of the Veteran with VA, such as prior or present claims for service-connected compensation. 

All requests and responses, positive and negative, must be documented in the claims file.

2.  The CPC should also undertake any other development it determines to be warranted.

3.  Then, the CPC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and he should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


